
	

114 HR 5017 IH: Port of Benton Restriction Release Act of 2016
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5017
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2016
			Mr. Newhouse introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To direct the Secretary of Transportation, acting through the Maritime Administrator, to release
			 all remaining right, title, and interest of the United States in and to a
			 parcel of real property in Richland, Washington, to the Port of Benton.
	
	
 1.Short titleThis Act may be cited as the Port of Benton Restriction Release Act of 2016. 2.Release of restrictions, Richland Innovation Center, Richland, Washington (a)Release authorizedThe Secretary of Transportation, acting through the Maritime Administrator and in consultation with the Administrator of General Services, may, upon receipt of full consideration as provided in subsection (b), release all remaining right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, in Richland, Washington, consisting as of the date of the enactment of this Act of approximately 71.5 acres and containing personal and real property, to the Port of Benton (hereafter in this section referred to as the Port).
			(b)Consideration
 (1)Consideration requiredAs consideration for the release under subsection (a), the Port shall provide an amount that is acceptable to the Secretary of Transportation, whether by cash payment, in-kind consideration as described under paragraph (2), or a combination thereof, at such time as the Secretary may require. The Secretary may determine the level of acceptable consideration under this paragraph on the basis of the value of the restrictions released under subsection (a), but only if the value of such restrictions is determined without regard to any improvements made by the Port.
 (2)In-kind considerationIn-kind consideration provided by the Port under paragraph (1) may include the acquisition, construction, provision, improvement, maintenance, repair, or restoration (including environmental restoration), or combination thereof, of any facility or infrastructure under the jurisdiction of any office of the Federal Government.
 (3)Treatment of consideration receivedConsideration in the form of cash payment received by the Secretary under paragraph (1) shall be deposited in the separate fund in the Treasury described in section 572(a)(1) of title 40, United States Code.
				(c)Payment of cost of release
 (1)Payment requiredThe Secretary of Transportation shall require the Port to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the release under subsection (a), including survey costs, costs for environmental documentation related to the release, and any other administrative costs related to the release. If amounts are collected from the Port in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the release, the Secretary shall refund the excess amount to the Port.
 (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the release under subsection (a) or, if the period of availability of obligations for that appropriation has expired, to the appropriations of fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (d)Description of propertyThe exact acreage and legal description of the real property which is the subject of the release under subsection (a) shall be determined by a survey satisfactory to the Secretary of Transportation.
 (e)Additional terms and conditionsThe Secretary of Transportation may require such additional terms and conditions in connection with the release under subsection (a) as the Secretary, in consultation with the Administrator of General Services, considers appropriate to protect the interests of the United States.
			
